UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2014 Commission File No. 01-15725 Alpha Pro Tech, Ltd. (exact name of registrant as specified in its charter) Delaware, U.S.A. 63-1009183 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 60 Centurian Drive, Suite 112 Markham, Ontario, Canada L3R 9R2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (905) 479-0654 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding August 1, 2014 Common Stock, $0.01 par value 18,158,109shares Alpha Pro Tech, Ltd. Index PART I. FINANCIAL INFORMATION 1 ITEM 1. Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Income (Unaudited) 2 Condensed Consolidated Statements of Comprehensive Income (Unaudited) 3 Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 19 PART II. OTHER INFORMATION 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 6. Exhibits 21 SIGNATURES 22 EXHIBITS Alpha Pro Tech, Ltd. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, 2013 Assets Current assets: Cash and cash equivalents $ 5,271,000 $ 8,215,000 Investments 2,856,000 1,606,000 Accounts receivable, net of allowance for doubtful accounts of $82,000 and $85,000 as of June 30, 2014 and December 31, 2013, respectively 6,913,000 5,071,000 Inventories 14,013,000 14,140,000 Prepaid expenses 2,484,000 2,968,000 Deferred income tax assets 640,000 640,000 Total current assets 32,177,000 32,640,000 Property and equipment, net 3,538,000 3,068,000 Goodwill 55,000 55,000 Definite-lived intangible assets, net 80,000 92,000 Equity investments in unconsolidated affiliate 2,903,000 2,708,000 Total assets $ 38,753,000 $ 38,563,000 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 540,000 $ 689,000 Accrued liabilities 642,000 1,036,000 Total current liabilities 1,182,000 1,725,000 Deferred income tax liabilities 1,644,000 1,257,000 Total liabilities 2,826,000 2,982,000 Shareholders' equity: Common stock, $.01 par value: 50,000,000 shares authorized; 18,158,109 and 18,878,109 shares outstanding as of June 30, 2014 and December 31, 2013, respectively 182,000 189,000 Additional paid-in capital 17,423,000 18,994,000 Accumulated other comprehensive income 1,385,000 625,000 Retained earnings 16,937,000 15,773,000 Total shareholders' equity 35,927,000 35,581,000 Total liabilities and shareholders' equity $ 38,753,000 $ 38,563,000 The condensed consolidated balance sheet as of December 31, 2013 has been prepared using information from the audited consolidated balance sheet as of that date. The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Alpha Pro Tech, Ltd. Condensed Consolidated Statements of Income (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Net sales $ 12,252,000 $ 11,156,000 $ 22,208,000 $ 20,606,000 Cost of goods sold, excluding depreciation and amortization 7,744,000 7,099,000 14,090,000 12,886,000 Gross profit 4,508,000 4,057,000 8,118,000 7,720,000 Operating expenses: Selling, general and administrative 3,298,000 3,183,000 6,670,000 6,695,000 Depreciation and amortization 176,000 175,000 364,000 356,000 Total operating expenses 3,474,000 3,358,000 7,034,000 7,051,000 Income from operations 1,034,000 699,000 1,084,000 669,000 Other income: Equity in income of unconsolidated affiliate 84,000 38,000 195,000 71,000 Gain on investments in common stock and common stock warrants 218,000 - 409,000 - Interest income 6,000 1,000 9,000 2,000 Total other income 308,000 39,000 613,000 73,000 Income before provision for income taxes 1,342,000 738,000 1,697,000 742,000 Provision for income taxes 447,000 264,000 533,000 252,000 Net income $ 895,000 $ 474,000 $ 1,164,000 $ 490,000 Basic earnings per common share $ 0.05 $ 0.02 $ 0.06 $ 0.03 Diluted earnings per common share $ 0.05 $ 0.02 $ 0.06 $ 0.03 Basic weighted average common shares outstanding 18,321,432 19,262,807 18,594,118 19,488,040 Diluted weighted average common shares outstanding 18,597,466 19,362,620 18,842,018 19,550,244 The accompanying notes are an integral part of these condensed consolidated financial statements . 2 Alpha Pro Tech, Ltd. Condensed Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Net income $ 895,000 $ 474,000 $ 1,164,000 $ 490,000 Other Comprehensive Income: Change in unrealized gain on marketable securities, net of tax 563,000 22,000 1,005,000 69,000 Reclassification adjustment for gains included in net income ) - ) - Total other comprehensive income 422,000 22,000 760,000 69,000 Comprehensive income $ 1,317,000 $ 496,000 $ 1,924,000 $ 559,000 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Alpha Pro Tech, Ltd. Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) For the Six Months Ended June 30, 2014 Accumulated Additional Other Common Stock Paid-in Retained Comprehensive Shares Amount Capital Earnings Income Total Balance as of December 31, 2013 18,878,109 $ 189,000 $ 18,994,000 $ 15,773,000 $ 625,000 $ 35,581,000 Options exercised 95,200 1,000 150,000 - - 151,000 Stock-based compensation expense - - 16,000 - - 16,000 Common stock repurchased and retired ) ) ) - - ) Net income - - - 1,164,000 - 1,164,000 Other comprehensive income - 760,000 760,000 Balance as of June 30, 2014 18,158,109 $ 182,000 $ 17,423,000 $ 16,937,000 $ 1,385,000 $ 35,927,000 The accompanying notes are an integral part of these condensed consolidated financial statements . 4 Alpha Pro Tech, Ltd. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, Cash Flows From Operating Activities: Net income $ 1,164,000 $ 490,000 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation expense 16,000 108,000 Depreciation and amortization 364,000 356,000 Equity in income of unconsolidated affiliate ) ) Gain on investment in common stock warrants ) - Gain on sale of marketable securities ) - Changes in assets and liabilities: Accounts receivable, net ) 501,000 Inventories 127,000 2,881,000 Prepaid expenses 484,000 ) Accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities ) 3,222,000 Cash Flows From Investing Activities: Purchase of property and equipment ) ) Purchase of intangible assets - ) Purchase of marketable securities ) - Proceeds from sale of marketable securities 440,000 - Net cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from exercise of stock options 151,000 56,000 Repurchase of common stock ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) 1,575,000 Cash and cash equivalents, beginning of the period 8,215,000 4,554,000 Cash and cash equivalents, end of the period $ 5,271,000 $ 6,129,000 The accompanying notes are an integral part of these condensed consolidated financial statements . 5 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. The Company Alpha Pro Tech, Ltd. (“Alpha Pro Tech” or the “Company”) is in the business of protecting people, products and environments. The Company accomplishes this by developing, manufacturing and marketing a line of building supply products for the new home and re-roofing markets; a line of disposable protective apparel for the cleanroom, industrial and pharmaceutical markets; and a line of infection control products for the medical and dental markets. The Building Supply segment consists of construction weatherization products, such as housewrap and synthetic roof underlayment, as well as other woven material. The Disposable Protective Apparel segment consists of a complete line of shoecovers, bouffant caps, coveralls, gowns, frocks and lab coats. The Infection Control segment consists of a line of face masks and eye shields. The Company’s products are sold under the "Alpha Pro Tech" brand name, and under private label, and are predominantly sold in the United States of America (“US”). 2. Basis of Presentation The interim financial information included herein is unaudited; however, the information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary for the fair presentation of the consolidated financial position, results of operations and cash flows for the interim periods. These interim condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and, therefore, omit certain information and note disclosures necessary to present the statements in accordance with U.S. generally accepted accounting principles (“US GAAP”). The interim condensed consolidated financial statements should be read in conjunction with the Company’s current year SEC filings on Form 10-Q and Form 8-K, as well as the consolidated financial statements for the year ended December 31, 2013, which are included in the Company’s Annual Report on Form 10-K (the “2013 Form 10-K”), which was filed on March 6, 2014. The results of operations for the three and six months ended June 30, 2014 reported in this Form 10-Q are not necessarily indicative of the results to be expected for the full year. The condensed consolidated balance sheet as of December 31, 2013 was prepared using information from the audited consolidated balance sheet contained in the 2013 Form 10-K, and does not include all disclosures required by US GAAP for annual consolidated financial statements. 3. Stock-Based Compensation The Company maintains a stock option plan under which the Company may grant incentive stock options and non-qualified stock options to employees and non-employee directors. Stock options have been granted with exercise prices at or above the fair market value of the underlying shares of common stock on the date of grant. Options vest and expire according to terms established at the grant date. The Company records compensation expense for the fair value of stock-based awards determined as of the grant date, including employee stock options. For the three and six months ended June 30, 2014 and 2013, there were no stock options granted under the Company’s option plan. The Company recognized $16,000 and $108,000 in stock-based compensation expense for the six months ended June 30, 2014 and 2013, respectively, related to the vesting of previously issued options. Stock options to purchase 974,800 and 1,693,334 shares of common stock were outstanding as of June 30, 2014 and 2013, respectively. 6 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) The Company uses the Black-Scholes option-pricing model to value the options. The Company uses historical data to estimate the life of the options. The risk-free interest rate for periods within the contractual life of the award is based on the US Treasury yield curve in effect at the time of grant. The estimated volatility is based on historical volatility and management’s expectations of future volatility. The Company uses an estimated dividend payout of zero, as the Company has not paid dividends in the past and, at this time, does not expect to do so in the future. The following table summarizes stock option activity for the six months ended June 30, 2014: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Life (in years) Options outstanding as of December 31, 2013 1,070,000 $ 1.58 1.97 Granted - - - Exercised 95,200 1.59 - Canceled/expired/forfeited - - - Options outstanding as of June 30, 2014 974,800 1.58 1.58 Options exercisable as of June 30, 2014 834,800 1.60 1.18 As of June 30, 2014, $55,000 of total unrecognized compensation cost related to stock options was expected to be recognized over a weighted average period of 2.2 years. 4. Investments As of December 31, 2013, investments totaled $1,606,000, which consisted of available-for-sale marketable securities of $1,256,000 and non-trading common stock warrants of $350,000. As of June 30, 2014, investments totaled $2,856,000, all of which were available-for-sale marketable securities. The following provides information regarding the Company’s marketable securities as of June 30, 2014 and December 31, 2013: June 30, December 31, Cost basis $ 328,000 $ 255,000 Unrealized gains included in accumulated other comprehensive income 2,148,000 1,001,000 Realized gains previously recognized as warrants 380,000 - Fair value $ 2,856,000 $ 1,256,000 Certain marketable securities were sold during the six months ended June 30, 2014. No marketable securities were sold during the year ended December 31, 2013. Realized gains recognized from the sale of marketable securities during the six months ended June 30, 2014 were $379,000 ($245,000 net of tax, which is the amount reclassified out of accumulated other comprehensive income). For the six months ended June 30, 2014 and 2013, unrealized gains on marketable securities of $1,147,000 and $110,000, respectively, are presented net of taxes of $387,000 and $41,000, resulting in after tax gains of $760,000 and $69,000. For the three months ended June 30, 2014 and 2013, unrealized gains on marketable securities of $655,000 and $35,000, respectively, are presented net of taxes of $233,000 and $13,000, resulting in after tax gains of $422,000 and $22,000. 7 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) Prior to the first quarter of 2014, the Company held warrants to purchase up to 167,500 shares of common stock of an entity which were set to expire in September 2014. The Company exercised all of the warrants in the first quarter of 2014. Prior to the exercise, the Company recognized a $30,000 gain during the first quarter of 2014 based upon the appreciation in the fair value of the underlying common stock. 5. New Accounting Standard Recent Accounting Pronouncements – In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”). ASU 2014-09 is a comprehensive new revenue recognition model requiring a company to recognize revenue to depict the transfer of goods or services to a customer at an amount reflecting the consideration it expects to receive in exchange for those goods or services. In adopting ASU 2014-09, companies may use either a full retrospective or a modified retrospective approach. ASU 2014-09 is effective for the first interim period within an annual reporting period beginning after December 15, 2016, and early adoption is not permitted. The Company will adopt ASU 2014-09 during the first quarter of fiscal 2017. Management is evaluating the provisions of this update and has not determined the impact its adoption will have on the Company’s financial position or results of operations. Management periodically reviews new accounting standards that are issued. Management has not identified any other new standards that it believes merit further discussion, and the Company expects that no other standards will have a significant impact on its financial statements. 6. Inventories As of June 30, 2014 and December 31, 2013, inventories consisted of the following: June 30, December 31, Raw materials $ 6,287,000 $ 5,876,000 Work in process 2,713,000 2,178,000 Finished goods 5,013,000 6,086,000 $ 14,013,000 $ 14,140,000 7. Equity Investments in Unconsolidated Affiliate In 2005, Alpha ProTech Engineered Products, Inc. (a subsidiary of Alpha Pro Tech, Ltd.) entered into a joint venture with a manufacturer in India for the production of building products. Under the terms of the joint venture agreement, a private company, Harmony Plastics Private Limited (“Harmony”), was created with ownership interests of 41.66% by Alpha ProTech Engineered Products, Inc. and 58.34% by Maple Industries and Associates. Alpha ProTech Engineered Products, Inc. contributed $508,000 for its equity position, and Maple Industries and Associates contributed $708,000 for its equity position. This joint venture positions Alpha ProTech Engineered Products, Inc. to respond to current and expected increased product demand for housewrap and synthetic roof underlayment and provides future capacity for sales of specialty roofing component products and custom products for industrial applications requiring high quality extrusion coated fabrics. In addition, the joint venture now supplies products for the Disposable Protective Apparel segment. 8 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) The capital from the initial funding and a bank loan, which loan is guaranteed exclusively by the individual shareholders of Maple Industries and Associates and collateralized by the assets of Harmony, were utilized to purchase the original manufacturing facility in India. Harmony currently has four facilities in India (three owned and one rented), consisting of: (1) a 102,000 square foot building for manufacturing housewrap and synthetic roof underlayment; (2) a 71,500 square foot building for manufacturing coated material and sewing proprietary disposable protective apparel; (3) a 16,000 square foot facility for sewing proprietary disposable protective apparel; and (4) a 12,000 square foot rented facility that coats material. All additions have been financed by Harmony with no guarantees from the Company. The Company assesses whether or not related entities are variable interest entities (“VIEs”). For those related entities that qualify as VIEs, the Company determines whether or not it is the primary beneficiary of the VIE, and, if so, to consolidate the VIE. The Company has determined that Harmony is not a VIE and is, therefore, considered to be an unconsolidated affiliate. The Company records its investment in Harmony as “equity investments in unconsolidated affiliate” in the accompanying balance sheets. The Company records its equity interest in Harmony’s results of operations as “equity in income of unconsolidated affiliate” in the accompanying statements of income. The Company reviews annually its investment in Harmony for impairment. Management has determined that no impairment was required as of June 30, 2014. Alpha ProTech Engineered Products, Inc. initially invested $1,450,000 in the joint venture: $508,000 as equity and $942,000 as a long-term advance for materials. Harmony has repaid the advance in full. For the three months ended June 30, 2014 and 2013, Alpha Pro Tech purchased $4,210,000 and $2,283,000 of inventories, respectively, from Harmony. For the six months ended June 30, 2014 and 2013, Alpha Pro Tech purchased $8,468,000 and $4,992,000 of inventories, respectively, from Harmony. For the three months ended June 30, 2014 and 2013, the Company recorded equity in income of unconsolidated affiliate of $84,000 and $38,000, respectively. For the six months ended June 30, 2014 and 2013, the Company recorded equity in income of unconsolidated affiliate of $195,000 and $71,000, respectively. As of June 30, 2014, the Company’s investment in Harmony was $2,903,000, which consisted of its original $1,450,000 investment and cumulative equity in income of unconsolidated affiliate of $2,472,000, less $942,000 in repayments of the advance and payment of $77,000 in dividends. 8. Accrued Liabilities As of June 30, 2014 and December 31, 2013, accrued liabilities consisted of the following: June 30, December 31, Payroll expenses $ 133,000 $ 178,000 Bonuses payable 315,000 664,000 Uncertain tax position 194,000 194,000 $ 642,000 $ 1,036,000 9 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) 9 . Basic and Diluted Earnings Per Common Share The following table provides a reconciliation of both net income and the number of shares used in the computation of “basic” earnings per common share (“EPS”), which utilizes the weighted average number of common shares outstanding without regard to potential shares, and “diluted” EPS, which includes all such dilutive shares, for the three and six months ended June 30, 2014 and 2013. For the Three Months Ended For the Six Months Ended June 30, June 30, Net income (numerator) $ 895,000 $ 474,000 $ 1,164,000 $ 490,000 Shares (denominator): Basic weighted average common shares outstanding 18,321,432 19,262,807 18,594,118 19,488,040 Add: Dilutive effect of common stock options 276,034 99,813 247,900 62,204 Diluted weighted average common shares outstanding 18,597,466 19,362,620 18,842,018 19,550,244 Earnings per common share: Basic $ 0.05 $ 0.02 $ 0.06 $ 0.03 Diluted $ 0.05 $ 0.02 $ 0.06 $ 0.03 10 . Activity of Business Segments The Company operates through three business segments: Building Supply : consisting of a line of construction supply weatherization products. The construction supply weatherization products consist of housewrap and synthetic roof underlayment, as well as other woven material. The Company’s equity in income of unconsolidated affiliate (Harmony) is included in the total segment income for the Building Supply segment. Disposable Protective Apparel : consisting of a complete line of disposable protective clothing, such as shoecovers (including the Aqua Trak® and spunbond shoecovers), bouffant caps, coveralls, frocks, lab coats, gowns and hoods for the pharmaceutical, cleanroom, industrial and medical markets. Infection Control : consisting of a line of face masks and eye shields. Segment data excludes charges allocated to the principal executive office, corporate expenses and income taxes. The Company evaluates the performance of its segments and allocates resources to them based primarily on net sales. 10 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) The following table presents consolidated net sales for each segment for the three and six months ended June 30, 2014 and 2013: For the Three Months Ended For the Six Months Ended June 30, June 30, Building Supply $ 7,414,000 $ 7,057,000 $ 12,935,000 $ 12,221,000 Disposable Protective Apparel 3,792,000 3,054,000 7,156,000 6,274,000 Infection Control 1,046,000 1,045,000 2,117,000 2,111,000 Total consolidated net sales $ 12,252,000 $ 11,156,000 $ 22,208,000 $ 20,606,000 The following table presents the reconciliation of total segment income to total consolidated net income for the three and six months ended June 30, 2014 and 2013: For the Three Months Ended For the Six Months Ended June 30, June 30, Building Supply $ 1,394,000 $ 1,363,000 $ 2,144,000 $ 2,001,000 Disposable Protective Apparel 524,000 196,000 $ 766,000 $ 561,000 Infection Control 335,000 341,000 655,000 648,000 Total consolidated segment income 2,253,000 1,900,000 3,565,000 3,210,000 Gain on marketable securities 218,000 - 409,000 - Unallocated corporate overhead expenses 1,129,000 1,162,000 2,277,000 2,468,000 Provision for income taxes 447,000 264,000 533,000 252,000 Consolidated net income $ 895,000 $ 474,000 $ 1,164,000 $ 490,000 The following table presents the consolidated net property and equipment, goodwill and definite-lived intangible assets (“consolidated assets”) by segment as of June 30, 2014 and December 31, 2013: June 30, December 31, Building Supply $ 2,739,000 $ 2,144,000 Disposable Protective Apparel 462,000 483,000 Infection Control 467,000 568,000 Total segment assets 3,668,000 3,195,000 Unallocated corporate assets 5,000 20,000 Total consolidated assets $ 3,673,000 $ 3,215,000 1 1 . Subsequent Events The Company has reviewed and evaluated whether subsequent events have occurred from the condensed consolidated balance sheet date of June 30, 2014 through the filing date of this Form 10-Q that would require accounting or disclosure and has concluded that there are none. 11 Alpha Pro Tech, Ltd. ITEM 2 . MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion and analysis together with our condensed consolidated financial statements and the notes to our condensed consolidated financial statements, which appear elsewhere in this report. Special Note Regarding Forward-Looking Statements Certain information set forth in this Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of federal securities laws. Forward-looking statements include statements concerning our plans, objectives, goals, strategies, future events, future revenues or performance, capital expenditures, financing needs, plans or intentions relating to potential acquisitions and other information that is not historical information. When used in this report, the words “estimates,” “expects,” “anticipates,” “forecasts,” “plans,” “intends,” “believes” and variations of such words or similar expressions are intended to identify forward-looking statements. We may make additional forward-looking statements from time to time. All forward-looking statements, whether written or oral and whether made by us or on our behalf, are expressly qualified by this special note. Any expectations based on these forward-looking statements are subject to risks and uncertainties. These and many other factors could affect the Company’s future operating results and financial condition and could cause actual results to differ materially from expectations based on forward-looking statements made in this document or elsewhere by the Company or on its behalf. Special Note Regarding Smaller Reporting Company Status We are filing this report as a “smaller reporting company” (as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended) because our public float (the aggregate market value of our common equity held by non-affiliates of the Company) was below the required threshold as of the last business day of our most recent second fiscal quarter. As a result of being a smaller reporting company, we are allowed and have elected to omit certain information from this Management’s Discussion and Analysis of Financial Condition and Results of Operations; however, we have provided all information for the periods presented that we believe to be appropriate. Where to find more information about us. We make available, free of charge, on our Internet website (http://www.alphaprotech.com) our most recent Annual Report on Form 10-K, our most recent Quarterly Report on Form 10-Q, any current reports on Form 8-K furnished or filed since our most recent Annual Report on Form 10-K, and any amendments to such reports as soon as reasonably practicable following the electronic filing of such reports with the Securities and Exchange Commission (“SEC”). In addition, in accordance with SEC rules, we provide electronic or paper copies of our filings free of charge upon request . Critical Accounting Policies The preparation of our financial statements in conformity with US generally accepted accounting principles (“US GAAP”) requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of net sales and expenses during the reported periods. We base estimates on past experience and on various other assumptions that are believed to be reasonable under the circumstances. The application of these accounting policies on a consistent basis enables us to provide timely and reliable financial information. Our critical accounting polices include the following: Marketable Securities: The Company periodically invests a portion of its cash in excess of short-term operating needs in marketable equity securities. These investments are classified as available-for-sale in accordance with US GAAP. The Company does not have any investments classified as held-to-maturity or trading securities. Available-for-sale investments are carried at their fair value using quoted prices in active markets for identical securities, with unrealized gains and losses, net of deferred income taxes, reported as a component of accumulated other comprehensive income. Realized gains and losses, and declines in value deemed to be other-than-temporary on available-for-sale investments, are recognized in earnings. The cost of securities sold is based on the specific identification method. Investments that the Company intends to hold for more than one year are classified as long-term investments in the accompanying condensed consolidated balance sheets. 12 Alpha Pro Tech, Ltd. I nventories: Inventories include freight-in, materials, labor and overhead costs and are stated at the lower of cost (computed on a standard cost basis, which approximates average cost) or market. Allowances are recorded for slow-moving, obsolete or unusable inventory. We assess our inventory for estimated obsolescence or unmarketable inventory and write down the difference between the cost of inventory and the estimated market value based upon assumptions about future sales and supply on-hand, if necessary. If actual market conditions are less favorable than those projected by management, additional inventory write-downs may be required. Accounts Receivable: Accounts receivable are recorded at the invoice amount and do not bear interest. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable; however, changes in circumstances relating to accounts receivable may result in a requirement for additional allowances in the future. The Company determines the allowance based upon historical write-off experience and known conditions about customers’ current ability to pay. Account balances are charged against the allowance when the potential for recovery is considered remote. Revenue Recognition: For sales transactions, we comply with the provisions of the SEC Staff Accounting Bulletin No. 104, Revenue Recognition , which states that revenue should be recognized when all of the following revenue recognition criteria are met: (1) persuasive evidence of an arrangement exists; (2) title transfers and the customer assumes the risk of loss; (3) the selling price is fixed or determinable; and (4) collection of the resulting receivable is reasonably assured. These criteria are satisfied upon shipment of product, and sales are recognized accordingly. Sales Returns, Rebates and Allowances: Sales are reduced for any anticipated sales returns, rebates and allowances based on historical experience. Since our return policy is only 90 days and our products are not generally susceptible to external factors such as technological obsolescence or significant changes in demand, we are able to make a reasonable estimate for returns. We offer end-user, product-specific and sales volume rebates to select distributors. Our rebates are based on actual sales and are accrued monthly . Stock-Based Compensation: Alpha Pro Tech records compensation expense for the fair value of stock-based payments determined on the date of grant, including employee stock options. The fair values of stock option grants are determined using the Black-Scholes option-pricing model and are based on the following assumptions: expected stock price volatility based on historical data and management’s expectations of future volatility, risk-free interest rates from published sources, expected life based on historical data and no dividend yield, as the Board of Directors currently has no plans to pay dividends in the near future. The Black-Scholes option-pricing model was developed for use in estimating the fair value of traded options that have no vesting restrictions and that are fully transferable. The option-pricing model requires the input of highly subjective assumptions, including expected stock price volatility. Our stock options have characteristics significantly different from those of traded options, and changes in the subjective input assumptions can materially affect the fair value of such options. OVERVIEW Alpha Pro Tech is in the business of protecting people, products and environments. We accomplish this by developing, manufacturing and marketing a line of high-value building supply construction weatherization products. We also manufacture a line of disposable protective apparel and infection control products for the cleanroom, industrial, pharmaceutical, medical and dental markets. Our products are sold under the "Alpha Pro Tech" brand name, as well as under private label. Our products are grouped into three business segments: the Building Supply segment, consisting of construction weatherization products, such as housewrap and synthetic roof underlayment, as well as other woven material; the Disposable Protective Apparel segment, consisting of disposable protective apparel such as shoecovers, bouffant caps, gowns, coveralls, lab coats, frocks and other miscellaneous products; and the Infection Control segment, consisting of face masks and eye shields. All financial information presented herein reflects the current segmentation. 13 Alpha Pro Tech, Ltd. Our target markets include pharmaceutical manufacturing, bio-pharmaceutical manufacturing and medical device manufacturing, lab animal research, high technology electronics manufacturing (which includes the semi-conductor market), medical and dental distributors, and construction, building supply and roofing distributors. Our products are used primarily in cleanrooms, industrial safety manufacturing environments, health care facilities, such as hospitals, laboratories and dental offices, and building and re-roofing sites. Our products are distributed principally in the United States through a network consisting of purchasing groups, national distributors, local distributors, independent sales representatives and our own sales and marketing force. RESULTS OF OPERATIONS The following table sets forth certain operational data as a percentage of net sales for the periods indicated: For the Three Months Ended June 30, For the Six Months Ended June 30, Net sales % Gross profit % Selling, general and administrative expenses % Income from operations % Income before provision for income taxes % Net income % Three and six months ended June 30, 2014 compared to three and six months ended June 30, 2013 Sales. Consolidated sales for the three months ended June 30, 2014 increased to $12,252,000, from $11,156,000 for the three months ended June 30, 2013, representing an increase of $1,096,000, or 9.8%. This increase consisted of increased sales in the Building Supply segment of $357,000, increased sales in the Disposable Protective Apparel segment of $738,000 and increased sales in the Infection Control segment of $1,000. Building Supply segment sales for the three months ended June 30, 2014 increased by $357,000, or 5.1%, to $7,414,000, as compared to $7,057,000 for the same period of 2013. The increase was primarily due to a 6.5% increase in sales of synthetic roof underlayment, a 0.9% increase in sales of housewrap and an increase in other woven material sales. The sales mix of the Building Supply segment for the three months ended June 30, 2014 was 63% for synthetic roof underlayment, 32% for housewrap and 5% for other woven material. This compared to 62% for synthetic roof underlayment, 34% for housewrap and 4% for other woven material for the three months ended June 30, 2013. For the second quarter of 2014, TECHNOply™, our economy version of our synthetic roof underlayment, which was introduced in 2012, had approximately four times the sales of the same period in 2013, partially offset by a 19.6% decline in sales of REX™ SynFelt synthetic roof underlayment, our premium synthetic roof underlayment. Synthetic roof underlayment is expected to be a growth product line for the Company. Sales of REX™ Wrap housewrap products (REX™ Wrap non-breathable and the REX™ Fortis breathable housewrap) were up by 0.9% in the second quarter of 2014. Sales of REX™ Wrap Fortis (breathable housewrap) have been slower than anticipated but are expected to improve next year. We will continue to introduce new products in our Building Supply segment as we see opportunities arise. 14 Alpha Pro Tech, Ltd. We believe that the outlook for the Building Supply segment is encouraging and that we are positioned to take advantage of growth prospects as the housing market continues its recovery. Sales for the Disposable Protective Apparel segment for the three months ended June 30, 2014 increased by $738,000, or 24.2%, to $3,792,000, compared to $3,054,000 for the same period of 2013. The increase was primarily due to an increase in sales of disposable protective apparel to national and regional distributors, partially offset by a decrease in sales to our major international supply chain partner. Management is emphasizing a more diversified and broader distribution strategy for our Critical Cover® protective apparel product line. Infection Control segment sales for the three months ended June 30, 2014 increased slightly by $1,000, or 0.1%, to $1,046,000, compared to $1,045,000 for the same period of 2013. Shield sales were up by 6.6%, or $19,000, to $315,000, and mask sales were down by 2.5%, or $18,000, to $731,000. Consolidated sales for the six months ended June 30, 2014 increased to $22,208,000, from $20,606,000 for the six months ended June 30, 2013, representing an increase of $1,602,000, or 7.8%. This increase consisted of increased sales in the Building Supply segment of $714,000, increased sales in the Disposable Protective Apparel segment of $882,000 and increased sales in the Infection Control segment of $6,000. Building Supply segment sales for the six months ended June 30, 2014 increased by $714,000, or 5.8%, to $12,935,000, compared to $12,221,000 for the same period of 2013. The increase was primarily due to an 11.4% increase in sales of synthetic roof underlayment and an increase in other woven material sales, partially offset by a 3.6% decrease in sales of housewrap. Sales of both synthetic roof underlayment and housewrap were negatively affected by extended and harsher than normal winter conditions during the first four months of 2014 that affected construction activity in many of the markets where our products are used. The sales mix of the Building Supply segment for the six months ended June 30, 2014 was 63% for synthetic roof underlayment, 33% for housewrap and 4% for other woven material. This compared to 60% for synthetic roof underlayment, 37% for housewrap and 3% for other woven material for the six months ended June 30, 2013. For the six months ended June 30, 2014, TECHNOply™, our economy version of our synthetic roof underlayment, which had approximately three times the sales of the same period in 2013, partially offset by a 9.6% decline in sales of REX™ SynFelt synthetic roof underlayment, our premium synthetic roof underlayment. Sales of REX™ Wrap housewrap products (REX™ Wrap non-breathable and the REX™ Fortis breathable housewrap) were down by 3.6% for the first six months of 2014 but should be higher for the 2014 fiscal year as compared to 2013. Sales for the Disposable Protective Apparel segment for the six months ended June 30, 2014 increased by $882,000, or 14.1%, to $7,156,000, compared to $6,274,000 for the same period of 2013. The increase was primarily due to an increase in sales of disposable protective apparel to national and regional distributors, partially offset by a decrease in sales to our major international supply chain partner. Infection Control segment sales for the six months ended June 30, 2014 increased slightly by $6,000, or 0.3%, to $2,117,000, compared to $2,111,000 for the same period of 2013. Shield sales were up by 9.8%, or $60,000, to $676,000, and mask sales were down by 3.6%, or $54,000, to $1,441,000. Gross Profit. Gross profit increased by $451,000, or 11.1%, to $4,508,000 for the three months ended June 30, 2014 from $4,057,000 for the same period of 2013. The gross profit margin was 36.8% for the three months ended June 30, 2014, compared to 36.4% for the same period of 2013. Gross profit increased by $398,000, or 5.2%, to $8,118,000 for the six months ended June 30, 2014 from $7,720,000 for the same period of 2013. The gross profit margin was 36.6% for the six months ended June 30, 2014, compared to 37.5% for the same period of 2013. The gross profit margin has been negatively affected by a small decrease in both the Disposable Protective Apparel and Building Supply segment margins, due to competitive pricing pressure in the marketplace. Management expects gross margin to be in the 35% - 37% range for 2014. 15 Alpha Pro Tech, Ltd. Selling, General and Administrative Expenses. Selling, general and administrative expenses increased by $115,000, or 3.6%, to $3,298,000 for the three months ended June 30, 2014 from $3,183,000 for the three months ended June 30, 2013. As a percentage of net sales, selling, general and administrative expenses decreased to 26.9% for the three months ended June 30, 2014 from 28.5% for the same period of 2013. The change in expenses for the second quarter by segment was as follows: Building Supply was up $81,000, or 7.7%, and Disposable Protective Apparel was up $64,000, or 7.3% and Infection Control was flat, partially offset by corporate unallocated expenses which were down $30,000, or 2.6%. Selling, general and administrative expenses decreased by $25,000, or 0.4%, to $6,670,000 for the six months ended June 30, 2014 from $6,695,000 for the six months ended June 30, 2013. As a percentage of net sales, selling, general and administrative expenses decreased to 30.0% for the six months ended June 30, 2014 from 32.5% for the same period of 2013. The change in expenses for the six months by segment was as follows: Building Supply was up $99,000, or 4.4%, and Disposable Protective Apparel was up $101,000, or 5.9%, partially offset by corporate unallocated expenses which were down $185,000, or 7.6%, and Infection Control was down $40,000, or 13.4%. The Company’s Chief Executive Officer and President are each entitled to a bonus equal to 5% of the pre-tax profits of the Company, excluding bonus expense. Executive bonuses of $148,000 were accrued for the three months ended June 30, 2014, as compared to $81,000 for the same period of 2013. Executive bonuses of $188,000 were accrued for the six months ended June 30, 2014, as compared to $82,000 for the same period of 2013. Depreciation and Amortization. Depreciation and amortization expense increased slightly by $1,000, or 0.6%, to $176,000 for the three months ended June 30, 2014 from $175,000 for the same period of 2013. Depreciation and amortization expense increased by $8,000, or 2.2%, to $364,000 for the six months ended June 30, 2014 from $356,000 for the same period of 2013. The increase was primarily attributable to increased depreciation for the Building Supply segment. Income from Operations. Income from operations increased by $335,000, or 47.9%, to $1,034,000 for the three months ended June 30, 2014, compared to $699,000 for the three months ended June 30, 2013. The increased income from operations was primarily due to an increase in gross profit of $451,000, partially offset by an increase in selling, general and administrative expenses of $115,000. Income from operations increased by $415,000, or 62.0%, to $1,084,000 for the six months ended June 30, 2014, compared to $669,000 for the same period of 2013. The increased income from operations was due to an increase in gross profit of $398,000 and a decrease in selling, general and administrative expenses of $25,000, partially offset by an increase in depreciation and amortization expense of $8,000. Other Income. Other income increased to $308,000 for the three months ended June 30, 2014 from $39,000 for the same period of 2013. Other income consists of equity in income of unconsolidated affiliate, gains on investments in common stock and common stock warrants, and interest income. Other income consisted of equity in income of unconsolidated affiliate of $84,000, a gain on investment in common stock of $218,000 and interest income of $6,000 for the three months ended June 30, 2014. Other income consisted of equity in income of unconsolidated affiliate of $38,000 and interest income of $1,000 for the three months ended June 30, 2013. Other income increased to $613,000 for the six months ended June 30, 2014 from $73,000 for the same period of 2013. Other income consisted of equity in income of unconsolidated affiliate of $195,000, a gain on investment in common stock of $379,000, a gain on investment in common stock warrants of $30,000 and interest income of $9,000 for the six months ended June 30, 2014. Other income consisted of equity in income of unconsolidated affiliate of $71,000 and interest income of $2,000 for the six months ended June 30, 2013. 16 Alpha Pro Tech, Ltd. Income before Provision for Income Taxes. Income before provision for income taxes for the three months ended June 30, 2014 was $1,342,000, compared to income before provision for income taxes of $738,000 for the three months ended June 30, 2013, representing an increase of $604,000, or 81.8%. The increase in income before provision for income taxes was due primarily to an increase in income from operations of $335,000 and an increase in other income of $269,000. Income before provision for income taxes for the six months ended June 30, 2014 was $1,697,000, compared to income before provision for income taxes of $742,000 for the six months ended June 30, 2013, representing an increase of $955,000, or 128.7%. The increase in income before provision for income taxes was due primarily to an increase in income from operations of $415,000 and an increase in other income of $540,000. Provision for Income Taxes. The provision for income taxes for the three months ended June 30, 2014 was $447,000, compared to $264,000 for the same period of 2013. The estimated effective tax rate was 33.3% for the three months ended June 30, 2014, compared to 35.8% for the same period of 2013. The provision for income taxes for the six months ended June 30, 2014 was $533,000, compared to $252,000 for the same period of 2013. The estimated effective tax rate was 31.4% for the six months ended June 30, 2014, compared to 34.0% for the same period of 2013. The Company does not accrue tax on equity in income of unconsolidated affiliate. For the three and six months ended June 30, 2014, the estimated effective tax rate would have been 35.5% if the equity in income of unconsolidated affiliate were included. Net Income. Net income for the three months ended June 30, 2014 was $895,000, compared to net income of $474,000 for the three months ended June 30, 2013, an increase of $421,000. The net income increase was primarily due to an increase in income before provision for income taxes of $604,000, partially offset by an increase in income taxes of $183,000. Net income as a percentage of net sales for the three months ended June 30, 2014 was 7.3%, and net income as a percentage of net sales for the same period of 2013 was 4.2%. Basic and diluted earnings per common share for the three months ended June 30, 2014 and 2013 were $0.05 and $0.02, respectively. Net income for the six months ended June 30, 2014 was $1,164,000, compared to net income of $490,000 for the six months ended June 30, 2013, an increase of $674,000, or 137.6%. The net income increase was primarily due to an increase in income before provision for income taxes of $955,000, partially offset by an increase in income taxes of $281,000. Net income as a percentage of net sales for the six months ended June 30, 2014 was 5.2%, and net income as a percentage of net sales for the same period of 2013 was 2.4%. Basic and diluted earnings per common share for the six months ended June 30, 2014 and 2013 were $0.06 and $0.03, respectively. LIQUIDITY AND CAPITAL RESOURCES As of June 30, 2014, we had cash and cash equivalents of $5,271,000 and working capital of $30,995,000, representing an increase in working capital of 0.3%, or $80,000, from December 31, 2013. As of June 30, 2014 our current ratio (current assets/current liabilities) was 27:1, compared to a 19:1 ratio as of December 31, 2013. Cash and cash equivalents decreased by 35.8%, or $2,944,000, to $5,271,000 as of June 30, 2014, compared to $8,215,000 as of December 31, 2013. The decrease in cash and cash equivalents was due to cash used in operating activities of $834,000, cash used in investing activities of $516,000 and cash used in financing activities of $1,594,000. We have a $3,500,000 credit facility with Wells Fargo Bank, consisting of a line of credit with interest at prime plus 0.5%. As of June 30, 2014, the prime interest rate was 3.25%. This credit line was renewed in May 2014 and expires in May 2016. The available line of credit is based on a formula of eligible accounts receivable and inventories. Our borrowing capacity on the line of credit was $3,500,000 as of June 30, 2014. As of June 30, 2014, we did not have any borrowings under this credit facility. Net cash used in operating activities of $834,000 for the six months ended June 30, 2014 was due to net income of $1,164,000, adjusted primarily by the following: amortization of stock-based compensation expense of $16,000, depreciation and amortization of $364,000, gain on sale of marketable securities of $379,000 equity in income of unconsolidated affiliate of $195,000, a gain on investment in common stock warrants of $30,000, an increase in accounts receivable of $1,842,000, a decrease in inventory of $127,000, a decrease in prepaid expenses of $484,000 and a decrease in accounts payable and accrued liabilities of $543,000. 17 Alpha Pro Tech, Ltd. Accounts receivable increased by $1,842,000, or 36.3%, to $6,913,000 as of June 30, 2014 from $5,071,000 as of December 31, 2013. The increase in accounts receivable was primarily related to increased revenue in the latter part of the second quarter of 2014 as compared to the same period of the fourth quarter of 2013. The number of days that sales remain outstanding as of June 30, 2014, calculated by using an average of accounts receivable outstanding, was 45 days, compared to 47 days as of December 31, 2013. Inventory decreased by $127,000, or 0.9%, to $14,013,000 as of June 30, 2014 from $14,140,000 as of December 31, 2013. The decrease was primarily due to a decrease in inventory for the Disposable Protective Apparel segment of $1,001,000, or 19.6%, to $4,105,000 and a decrease in inventory for the Infection Control segment of $146,000, or 4.5%, to $3,102,000, partially offset by an increase in inventory for the Building Supply segment of $1,020,000, or 17.6%, to $6,806,000. Prepaid expenses decreased by $484,000, or 16.3%, to $2,484,000 as of June 30, 2014 from $2,968,000 as of December 31, 2013. The decrease was primarily due to a decrease in prepaid tax. Accounts payable and accrued liabilities as of June 30, 2014 decreased by $543,000, or 31.5%, to $1,182,000 from $1,725,000 as of December 31, 2013. The change was primarily due to a decrease in accrued liabilities of $394,000 and an increase in trade payables of $149,000. The decrease in accrued liabilities was primarily due to a decrease in accrued bonuses of $319,000 and a decrease in payroll accrual of $45,000. Net cash used in investing activities was $516,000 for the six months ended June 30, 2014, compared to net cash used in investing activities of $150,000 for the same period of 2013. Our investing activities for the six months ended June 30, 2014 consisted of the purchase of property and equipment of $822,000 and the purchase of marketable securities of $134,000, partially offset by the sale of marketable securities of $440,000. The investing activities for the six months ended June 30, 2013 consisted primarily of the purchase of property and equipment of $149,000. Net cash used in financing activities was $1,594,000 for the six months ended June 30, 2014, compared to net cash used in financing activities of $1,497,000 for the same period of 2013. The net cash used in financing activities for the six months ended June 30, 2014 was primarily due to the payment of $1,745,000 for the repurchase of our common stock, partially offset by the proceeds of $151,000 from the exercise of stock options. Our net cash used in financing activities for the six months ended June 30, 2013 was primarily due to the payment of $1,553,000 for the repurchase of our common stock, partially offset by the proceeds of $56,000 from the exercise of stock options. As of June 30, 2014, we had $1,850,000 available for additional stock purchases under our stock repurchase program. For the six months ended June 30, 2014, we repurchased 815,200 shares of common stock at a cost of $1,745,000. As of June 30, 2014, we had repurchased a total of 11,340,178 shares of common stock at a cost of $15,671,000 through our repurchase program. We retire all stock upon its repurchase. Future repurchases are expected to be funded from cash on hand and cash flows from operating activities. We believe that our current cash balance and the funds available under our credit facility will be sufficient to satisfy our projected working capital and planned capital expenditures for the foreseeable future. New Accounting Standard Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”). ASU 2014-09 is a comprehensive new revenue recognition model requiring a company to recognize revenue to depict the transfer of goods or services to a customer at an amount reflecting the consideration it expects to receive in exchange for those goods or services. In adopting ASU 2014-09, companies may use either a full retrospective or a modified retrospective approach. ASU 2014-09 is effective for the first interim period within an annual reporting period beginning after December 15, 2016, and early adoption is not permitted. The Company will adopt ASU 2014-09 during the first quarter of fiscal 2017. Management is evaluating the provisions of this update and has not determined the impact its adoption will have on the Company’s financial position or results of operations. 18 Alpha Pro Tech, Ltd. Management periodically reviews new accounting standards that are issued. Management has not identified any other new standards that it believes merit further discussion. The Company expects that no other standard will have a significant impact on its condensed consolidated financial statements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide the information otherwise required by this item. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures . Under the supervision and with the participation of our management, including our Chief Executive Officer (principal executive officer) and Chief Financial Officer (principal financial officer), we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rule 13a-15(e) and Rule 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)), as of June 30, 2014, pursuant to the evaluation of these controls and procedures required by Rule 13a-15 of the Exchange Act. Disclosure controls and procedures are the controls and other procedures that we have designed to ensure that we record, process, summarize and report in a timely manner the information that we must disclose in reports that we file with or submit to the SEC under the Exchange Act. In designing and evaluating our disclosure controls and procedures, we recognize that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives and that we are required to apply our judgment in evaluating the cost-benefit relationship of possible controls and procedures. Based on the evaluation, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report. Changes in Internal Control Over Financial Reporting During the quarter to which this report relates, there was no change in our internal control over financial reporting (as such term is defined in Rule 13a-15(f) and Rule 15d-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ISSUER PURCHASES OF EQUITY SECURITIES 19 Alpha Pro Tech, Ltd. The following table sets forth purchases made by or on behalf of the Company or any “affiliated purchaser,” as defined in Rule 10b-18(a)(3) of the Exchange Act; Issuer Purchases of Equity Securities Period Total Number of Shares Purchased Weighted Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plan (1) Approximate Dollar Value of Shares that May Yet Be Purchased Under the Plan (1) April 1 - 30, 2014 218,700 $ 218,700 $ 550,000 May 1 - 31, 2014 258,500 258,500 2,004,000 June 1 - 30, 2014 68,800 68,800 1,850,000 546,000 $ 546,000 (1) On May 27, 2014, the Company announced that the Board of Directors had authorized a $2,000,000 expansion of the Company’s existing share repurchase program. SECURITIES SOLD We did not sell unregistered equity securities during the period covered by this report. 20 Alpha Pro Tech, Ltd. ITEM 6. EXHIBITS Certificate of Incorporation of Alpha Pro Tech, Ltd., incorporated by reference to Exhibit 3(f) to Form 10-K for the year ended December 31, 1994, filed on March 31, 1995 (File No. 000-19893). Certificate of Amendment of Certificate of Incorporation of Alpha Pro Tech, Ltd., incorporated by reference to Exhibit 3(j) to Form 10-K for the year ended December 31, 1994, filed on March 31, 1995 (File No. 000-19893). Certificate of Ownership and Merger (BFD Industries, Inc. into Alpha Pro Tech, Ltd.), incorporated by reference to Exhibit 3(l) to Form 10-K for the year ended December 31, 1994, filed on March 31, 1995 (File No. 000-19893). Bylaws of Alpha Pro Tech, Ltd., incorporated by reference to Exhibit 3(g) to Form 10-K for the year ended December 31, 1994, filed on March 31, 1995 (File No. 000-19893 ). Certification Pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Exchange Act, signed by Chief Executive Officer (filed herewith). Certification Pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Exchange Act, signed by Chief Financial Officer (filed herewith). Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, signed by Chief Executive Officer (filed herewith). Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, signed by Chief Financial Officer (filed herewith). Interactive Data Files for Alpha Pro Tech’s Form 10-Q for the period ended June 30, 2014. 21 Alpha Pro Tech, Ltd. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALPHA PRO TECH, LTD. DATE: August 6, 2014 By: /s/ Sheldon Hoffman Sheldon Hoffman Chief Executive Officer DATE: August 6, 2014 By: /s/ Lloyd Hoffman Lloyd Hoffman Chief Financial Officer 22
